Citation Nr: 0302353	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a videoconference hearing at the RO 
before the undersigned member of the Board in December 1999.  

The case was remanded by the Board in May 2000.  


FINDINGS OF FACT

The record does not show that the veteran was engaged in 
combat with the enemy while stationed in Vietnam and there is 
no credible evidence corroborating any of the veteran's 
reported in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case, furnished in November 
1998, a Board Remand, dated in May 2000, and a Supplemental 
Statement of the Case, furnished in September 2002.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  In 
August 2000 the RO informed what evidence was required and 
what information he should furnish.  He was also informed 
that the information when received would be forwarded to U.S. 
Armed Services Center for Research of Unit Records in order 
to verify his stressors.  In a September 2002 letter the RO 
informed the veteran of the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records and information 
regarding the stressors that the veteran claims caused his 
PTSD.  The veteran has been afforded a VA examination during 
the course of this claim, in July 1997.  The veteran received 
a hearing before the RO in October 1998, and before the 
undersigned member of the Board in December 1999.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  It 
appears that there is no additional evidence that could or 
should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  

The veteran is claiming service connection for PTSD that he 
asserts he sustained while service in Vietnam.  The record 
shows that the veteran served on active duty from January 
1970 to January 1973 and that he served in Vietnam from 
February 1971 to January 1972.  His discharge certificate 
indicates that his military occupational specialty was as a 
switchboard operator.  There were no combat awards or badges 
indicated.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis. Id. Evidence that a veteran participated in a 
particular operation or campaign does not establish that such 
a veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  Id.

A review of the service medical records shows no indication 
of a psychiatric order during service.  The service 
administrative records are incomplete.  The available the 
records show that he served in Vietnam from February 1971 to 
January 1972 and was not awarded medals or decorations 
indicative of combat.

Records of medical treatment that the veteran received 
subsequent to active duty include VA outpatient treatment 
records dated from 1997 to January 2001.  These show 
assessments of PTSD beginning in December 1997.  At that 
time, it was noted that a Combat Exposure Scale assessment 
suggested the presence of moderate levels of combat-related 
exposure.  

An examination was conducted by VA in July 1997.  At that 
time, it was noted that the veteran had significant physical 
disabilities, including bilateral necrosis of the head of the 
femur for which he was having surgery.  The diagnosis was 
mood disorder, secondary to medical problems.  

After review of the record, the Board finds that there is no 
affirmative evidence that the veteran engaged in combat with 
the enemy while serving in Vietnam.  In this regard, it is 
noted that his separation documents do not include references 
to combat citations such as the Purple Heart or Combat 
Infantryman Badge and his military occupational specialty is 
not indicative of combat.  The veteran and his wife testified 
at a hearing at the RO in October 1998 and before the 
undersigned member of the Board in December 1999.  At that 
time, the veteran testified that he had flown by helicopter 
to different bases while in Vietnam, including Quang Tri, Phu 
Bai, and Khe Sanh and come under enemy fire. 

Copies of the veteran's hearing testimony was sent to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempt to verify his claims.  That facility, 
in a letter dated in June 2000, indicated that the 
information provided was not sufficient for meaningful 
research regarding the possibility of verifying stressors to 
be conducted.  In August 200 the RO asked the veteran to 
furnish additional information.  The veteran did not respond 
to the RO's request.  The duty to assist is "not a one way 
street," and the RO can only proceed so far without help from 
the veteran himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 
(1996).

While the veteran served in Vietnam, the evidence is 
insufficient to establish that he engaged in combat with the 
enemy while stationed there.  He has not provided sufficient 
information that may be utilized to verify his claimed 
stressors.  His lay testimony regarding the claimed stressors 
alone cannot be accepted as conclusive as to their 
occurrence.  Without credible supporting evidence that the 
claimed in-service stressors actually occurred, the diagnosis 
of PTSD opined to be causally related to the claimed 
stressful in-service events, is not supportable.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD because there is no probative 
diagnosis of PTSD shown to be related to recognized military 
stressors.


ORDER

Entitlement to service connection for PTSD is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

